Citation Nr: 1608591	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  15-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for revocation of forfeiture of benefits.

2.  Entitlement to revocation of forfeiture. 


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The decedent served on active duty from December 1941 until his death in September 1942.  He was also a prisoner of war from April 1942 until his death.

This matter comes to the Board of Veterans Appeals (Board) from a March 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Philippines.  The Board notes this appeal was initially treated as arising from a March 2014 determination.  However, careful review of the record reflects this issue was previously denied in a March 2005 determination.  Following that decision, the appellant filed a statement in October 2005 disagreeing with the March 2005 determination.  Accordingly, this written statement constitutes a timely notice of disagreement.  38 C.F.R. § 20.201.  Because no statement of the case was issued, this timely notice of disagreement remains open.  Accordingly, the period on appeal dates back to the March 2005 RO determination.

In September 2015, the appellant appeared and provided testimony before the undersigned acting Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to payment under the Filipino Veterans Equity Compensation has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The RO denied the appellant's claim for revocation of forfeiture in a January 2003 determination, and the appellant did not file a notice of disagreement or new evidence within one year.

2.  Evidence obtained since the time of the January 2003 determination raises a reasonable possibility for substantiating the claim for revocation of forfeiture.

3.  The appellant previously made, and continues to make, knowing false statements to the VA in seeking benefits.


CONCLUSIONS OF LAW

1.  The January 2003 RO determination, which denied revocation of forfeiture of benefits, is final; new and material evidence has been submitted, and the appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).  

2.  The statutory criteria for forfeiture of VA benefits have been met.  38 U.S.C.A. § 6103(a) (West 2014); 38 C.F.R. §§ 3.901, 3.905(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The decedent died in September 1942 and the appellant is claiming as his surviving spouse.  She is seeking reversal of forfeiture for benefits, including death and indemnity compensation (DIC).   
In a January 1977 decision, the Board found the appellant knowingly and intentionally made materially false and fraudulent statements concerning her current living and relationship status to the VA, and for this reason forfeited her entitlement to any VA benefits under 38 U.S.C.A. § 3503(a) (1977).  At the time of the Board decision, 38 U.S.C.A. § 3503(a) provided that anyone who knowingly makes false or fraudulent statements concerning any claim for any VA benefits shall forfeit all rights and claims to all benefits administered by the VA.  Id. (now designated at 38 U.S.C.A. § 6103(a)).  This decision of the Board is final, and the appellant has been barred from received all VA benefits.

Since the 1977 Board decision forfeiting her entitlement to all VA benefits, the appellant has filed numerous claims seeking revocation of forfeiture.  Most recently, her December 2002 claim was denied in a January 2003 determination by the RO.  Specifically, the RO found no new and material evidence had been presented since the October 1998 determination by the RO that revocation was denied.  Because the appellant did not file a notice of disagreement or new evidence within one year, this determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

A previously denied claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A.§ 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Furthermore, evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the January 2003 RO determination, the evidence included numerous statements from the appellant, her son, individuals who lived near her, and her previous live-in boyfriend, as well as court documents reflecting the appellant's prior marriage to the decedent, and the transcript from the appellant's September 1988 hearing before the RO.  

Since the January 2003 RO determination, considerable new evidence has been submitted, including the appellant's testimony at a hearing before the undersigned VLJ.  Most notably, this new evidence includes the appellant's 'Self Affidavit' received on May 2015.  In this statement, the appellant asserted that she did not know what statements were made to the VA when she initially filed her claim.  She explained that a "fixer" from the next town offered her advice to reopen her claim for VA benefits and told her to sign papers for him to submit.  She stated that because she is illiterate and cannot read or write, she did not know what statements were included on those papers.  

These statements are new, and have not been previously considered by the VA.  In fact, these statements are in direct contradiction with statements the appellant has previously made, as discussed in detail below.  However, if presumed credible only for limited the purposes of reopening, this new statement may reasonably substantiate the appellant's appeal.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  That is, this new evidence, if credible, may suggest she did not knowingly make false statements to the VA in 1971.  Accordingly, her May 2015 'self affidavit' constitutes new and material for the limited purposes of reopening.  To this limited extent, the appellant's appeal is granted.

Revocation of Forfeiture

As discussed, the appellant's appeal seeking revocation for forfeiture of benefits is reopened.  This issue has not been previously reopened by the RO.  The Board has considered that when the Board reopens a claim after the RO has denied reopening, the matter generally must be returned to the RO for consideration of the merits.  However, in this case the issue must be denied as a matter of fact based on the evidence already included in the claims file, and no further development could possibly aid in substantiating the appellant's claim.  Accordingly, because the appellant will not be further prejudiced by proceeding to a decision on the merits, appellate consideration may proceed.  Bernard v. Brown, 4 Vet. App. 384, at 390 (1993).

The law provides that anyone who knowingly makes, or causes to be made, any false or fraudulent statements concerning any claim for VA benefits shall forfeit all rights to all benefits administered by the VA.  38 U.S.C.A. § 6103.

By way of background, the appellant previously received death and indemnity (DIC) benefits following the decedent's death in 1942.  Her entitlement to these DIC benefits were initially revoked in 1955 due to her living with, and becoming pregnant by, I.I., a man other than the decedent.  See 38 C.F.R. § 3.50; 3.55.

In December 1971, the appellant sought to reinstate her DIC benefits through a written statement signed by F.D., a "close relative."  F.D. explained that the appellant had lived with I.I. for only about a year, and she was no longer living with I.I.  In a September 1972 written statement, the appellant herself also asserted she lived with I.I. for less than one year, and indicated she had since terminated "relationship with any man."

In a June 1974 deposition, the appellant again reported that she lived with I.I. for less than one year.  She then stated that since separating from I.I. she lived with F.E., another man, "as husband and wife" for only one month.  She stated she had not seen F.E. for many years since then.  She again stated she had otherwise had not lived with any other man since I.I.  See June 1974 deposition pgs. 1-2.  In a subsequent October 1974 deposition, she again stated she had separated from F.E. five years earlier, or in approximately 1969.  However, during this deposition she admitted she was mistaken in previously describing her relationship with F.E. as only one month long, but instead stated, "We lived as husband and wife for more than five years."  See October 1974 deposition page 3.  Finally, in this same deposition, she specifically stated she understood that she gave information to the VA that she was not living with F.E. since before January of 1971 in her prior statements.  Id. At 4.

However, in August 1974, the field examiner wrote a memorandum summarized his conversation with three individuals who lived near the appellant, and all three described she continued a live-in relationship with F.E. until approximately August or September of 1973.  One, J.E., described she had seen F.E. at the appellant's house as recently as August 1973.  Another, C.M., reported the appellant lived with F.E. in a rented room in her (C.M's) house until approximately September of 1973.  
Furthermore, in an October 1974 deposition L.L., the mother of F.E., stated the appellant and F.E. lived together until 1973.  Finally, in an October 1974 deposition F.E. himself stated that he lived with the appellant "in a martial relationship" from "sometime in 1961" until "sometime in 1973, in the month of August or September."  

Based on the consistent information reflected in these sworn statements from numerous individuals with first-hand knowledge, the Board finds the appellant in fact engaged in a live-in relationship with F.E. from sometime in the 1960s until the fall of 1973.  Accordingly, she engaged in a live-in relationship with F.E. for well more than one month.  Moreover, she was still living with him at the time she submitted the September 1972 statement indicating she had ended relationships with any men.   Most importantly, during her deposition she admitted she understood she provided information to the VA she was not living with F.E. since prior to January 1971, approximately two years before they separated.

Based on the foregoing, the appellant knowingly and intentionally made materially false and fraudulent statements concerning her current living and relationship status to the VA, and the Board properly forfeited her entitlement to any VA benefits under 38 U.S.C.A. § 3503(a) (which is now codified in 38 U.S.C.A. § 6103) in a January 1977 decision.

Since the January 1977 Board decision which forfeited her entitlement to VA benefits, the appellant has repeatedly asserted that she was never married to I.I. or F.E..  More recently, she has also repeatedly indicated that I.I. passed away in 1999 and F.E. passed away in 1986.  The Board does not doubt the appellant was never legally married to either of the men in question, and the evidence reflects both have indeed since passed away.  However, it is important for the appellant to understand, her entitlement to VA benefits was not forfeited due to the fact of a previous relationship with I.I. or F.E.  Instead, entitlement to VA benefits was forfeited because she knowingly made untrue statements to the VA concerning her relationship with F.E.  In other words, her benefits are not barred because she previously lived with F.E., but instead are barred because she made untrue statements in order to hide her relationship with F.E. from the VA.  Accordingly, these numerous written statements and testimony regarding her lack of marriage to I.I. and F.E. are not relevant to the issue on appeal.  

As discussed above, in her 'self affidavit' received on May 2015, the appellant asserted that she did not know what statements were made to the VA when she initially filed her claim.  She explained that a "fixer" from the next town offered her advice to reopen her claim for VA benefits and told her to sign papers for him to submit.  She stated that because she is illiterate and cannot read or write, she did not know what statements were included on these papers.  Therefore, she is asserting should could not have knowingly made false statements in her initial 1971 application for reinstatement.

As discussed above, the initial December 1971 request for reinstatement of benefits was filed by F.D., an individual other than the appellant.  However, in her prior October 1974 sworn deposition, the appellant stated that she was the one who gave the information contained on this initial form, and she understood the information provided.  See page 4.  Accordingly, her May 2015 statement to the VA that she did not know what information was provided on her initial claim is in direct contradiction with her October 1974 deposition to the VA that she knew and understood all information provided.  Accordingly, the appellant either provided incorrect information to the VA in her October 1974 deposition or her May 2015 written statement.  

In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997)(holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As discussed above, the appellant has continued to make statements which are inconsistent with the statements of others with first-hand knowledge, or even inconsistent with her own statements, in seeking reinstatement of the DIC benefits she previously received.  Accordingly, the Board finds her assertions are simply not credible.  Furthermore, to the extent her recent February 2015 statement to the VA directly contradicts with her previous statements to the VA made during her October 1974 deposition, this direct contradiction further suggests she has knowingly provided false statements to the VA. 

Based on all the foregoing, the evidence suggests the appellant has made, and continues to make, inaccurate statements to the VA.  Her testimony in her October 1974 deposition further suggests she knowingly made these inaccurate statements, as suggested above.  Accordingly, her forfeiture for all VA benefits for fraud under 38 U.S.C.A. § 6103(a) is continued, and revocation is denied.

	Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, required notice was provided by a November 2005, prior to initial AOJ adjudication of this matter.  Accordingly, the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant was provided with a hearing before the undersigned in September 2015, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  During the hearing, the VLJ asked questions regarding the nature the appellant's claim, and specifically tried to clarify the factual basis regarding her previous relationships.  No additional pertinent evidence was identify, and the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing constitutes harmless error.

The Board acknowledges no VA examination was provided.  However, this appeal involved a question of fact, and did not concern any medical question.  Accordingly, no examination was required.

As discussed above, the Board did not remand this newly reopened claim for initial consideration by the AOJ.  However, the lack of initial re adjudication of this matter by the AOJ did not prejudice the appellant because no additional development was required to decide this claim.  See Bernard v. Brown, 4 Vet. App. 384, at 390 (1993).  That is, based on the evidence already included in the claims file it was clear the appellant's newly submitted February 2015 written statement directly contradicted her previous statements to the VA, including her October 1974 deposition.  Therefore, it is clear from the evidence the appellant either made an additional inaccurate statement to the VA in October 1975 or in April 2015.  Either way, this contradiction only provided further evidence her continued forfeiture of benefits for fraud was warranted.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

New and material evidence has been received, and the claim for revocation of forfeiture is reopened.

Entitlement to revocation of forfeiture of benefits is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


